DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Application filed September 18, 2020.  Claims 1-20 are pending. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,8-10,16-17 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Nakatani (2022/0139696).  
Re-claim 1, Nakatani teaches (at Figs 7A-7C,4-6; paragraphs 29-103)  a method, comprising: introducing a first precursor (para 59-80 for first precursor of BCL3) into a trench such that portions of the first precursor react with sidewalls of the trench to form a first precursor product (“First layer” in Fig 7A; para 59-80); etching the first precursor product (“First layer” in Fig 7A)  to expose upper portions of the sidewalls of the trench (Fig 7B for exposing upper portions, para 81-91);  and introducing a second precursor (Fig 7C, para 92-103 for introducing the second precursor of TSA) into the trench, such that portions of the second precursor react with the first precursor product (Fig 7C for reacting with the first layer to form a “Second layer”).  
Re-claim 8, Nakatani teaches (at Figs 7A-7C,4-6; paragraphs 29-103) a method comprising: forming a first precursor layer (“First layer” in Fig 7A; para 59-80) along exposed surfaces within a gap in a self-limiting reaction between a first precursor (para 59-80 for first precursor of BCL3) and the exposed surfaces; re-exposing a portion (Fig 7B for exposing the portion, para 81-91) of the surfaces within upper portions of the gap by partially etching the first precursor layer (“First layer” in Fig 7A); and forming a second precursor layer (Fig 7C for reacting with the first layer to form a “Second layer”) along a remaining portion of the first precursor layer.  Re-claim 9, wherein the forming the second precursor layer comprises forming a monolayer of a second material (Fig 7C for the monolayer of the second material reacted with the first layer to form a “Second layer”) in a self-limiting reaction between the first precursor (“First layer” in Fig 7A) and a second precursor (Fig 7C, para 92-103 for introducing the second precursor of TSA).   Re-claim 10, wherein the monolayer of the second material comprises silicon (Fig 7C for the monolayer of the second material reacted with the first layer to form a “Second layer”; and para 98 for the second layer of SiN containing Si ).  
Re-claim 16, Nakatani teaches (at Figs 7A-7C,4-6; paragraphs 29-103) a method comprising: forming a trench within a first material 200 (Fig 7A for the trench, para 45); forming a first monolayer (Fig 7A shows the “First layer” as the monolayer; para 59-80) of a first precursor material (para 59-80 for first precursor of BCL3) along sidewalls and at a bottom of the trench; partially removing the first monolayer along upper portions (Fig 7B for exposing upper portions, para 81-91) of the sidewalls of the trench; and forming a second monolayer  (Fig 7C for reacting with the first monolayer to form a “Second layer”) of a second precursor material (Fig 7C, para 92-103 for introducing the second precursor of TSA) over a remaining portion of the first monolayer within the trench.  Re-claim 17, wherein the forming the first monolayer (Fig 7A shows the “First layer” as the monolayer; para 59-80) comprises forming a first film layer ( “First layer” in Fig 7A) within the trench in a self-limiting reaction (Fig 7A for the monolayer of the second material reacted with the first layer to form a “Second layer”) (Fig 7A shows the “First layer” as the monolayer  


Claims 1,6-9,11-13,16-20 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Tapily (2019/0311947).
Re-claim 1, Tapily teaches (at Figs 4A-4F; para 23-37; Figs 2A-2F, para 14-27) a method, comprising: introducing a first precursor (Figs 4A-4B, para 30-31 for first precursor gas) into a trench 404 (Fig 4A, para 30-31; Fig 2A, para 14) such that portions of the first precursor react with sidewalls of the trench to form a first precursor product 410 (Fig 4B, para 32); etching the first precursor product 404 to expose upper portions of the sidewalls of the trench (as shown in Fig 4C, para 33 for removal to etch the first precursor layer 410); and introducing a second precursor (Fig 4D, para 34-37) into the trench, such that portions of the second precursor react with the first precursor product 410 (Fig 4D for reacting to form a second layer 412, para 34-35).  Re-claim 6, wherein the first precursor comprises a metal (paras 21-24 for first precursor including a metal).  Re-claim 7, wherein the trench is located within a dielectric material (202 in Fig 2A 402 in Fig 4A; and para 14 for a dielectric material).
Re-claim 8, Tapily teaches (at Figs 4A-4F; para 23-37; Figs 2A-2F, para 14-27) a method comprising: forming a first precursor layer 410 (Fig 4B, para 32) along exposed surfaces within a gap in a self-limiting reaction (para 27 for self-limiting reaction; and para 16 for an atomic layer by ALD deposition) between a first precursor (Figs 4A-4B, para 30-31 for first precursor gas) and the exposed surfaces; re-exposing a portion of the surfaces within upper portions of the gap by partially etching the first precursor layer 410 (as shown in Fig 4C, para 33 for removal to etch the first precursor layer 410); and forming a second precursor layer Fig 4D for forming the second precursor layer which is reacting with the first precursor layer 410 to form a second layer 412; para 34-35; or Fig 4E for a second precursor layer 414) along a remaining portion of the first precursor layer.  Re-claim 9, wherein the forming the second precursor layer (Fig 4D for forming the second precursor layer which is reacting with the first precursor layer 410 to form a second layer 412; para 34-35) comprises forming a monolayer of a second material (Fig 4D for the second monolayer reacting with the first monolayer to form a second layer 412; para 34-35) in a self-limiting reaction (Fig 4B, para 32; para 27 for self-limiting reaction; and para 16 for an atomic layer by ALD deposition) between the first precursor layer and a second precursor (Fig 4D, para 34-37 for second precursor).  Re-claim 11, wherein the monolayer of the second material comprises a metal (paras 21-24 for first precursor gas including a metal; Fig 2D, para 18 for repeating to use the same first precursor gas to form the second precursor layer 214).   Re-claim 12, wherein the forming the second precursor layer further comprises forming the second precursor layer (Fig 4E for a second precursor layer 414, para 34-35) along the re-exposed surfaces within the gap 404.  Re-claim 13, wherein the second precursor layer (Fig 4E for a second precursor layer 414, para 34-35, and para 20-26 for first and second precursors by repeating) is the same as the first precursor layer 410 (Fig 4B, para 32, and para 20-26 for first and second precursors by repeating). 
Re-claim 16, Tapily teaches (at Figs 4A-4F; para 23-37; Figs 2A-2F, para 14-27) a method comprising: forming a trench 404 (Fig 4A, para 30-31; Fig 2A, para 14) within a first material (402 in Fig 4A, 202 in Fig 2A, para 14); forming a first monolayer 410 (Fig 4B, para 32; para 27 for self-limiting reaction and para 16 for an atomic layer by ALD deposition; para 21 for one atomic layer thick) of a first precursor material (Figs 4A-4B, para 30-31 for first precursor gas) along sidewalls and at a bottom of the trench; partially removing the first monolayer 410 (para 33 and Fig 4C for partially removing) along upper portions of the sidewalls of the trench 404; and forming a second monolayer (Fig 4D for the second monolayer reacting with the first monolayer to form a second layer 412; para 34-35; para 27 for self-limiting reaction and para 16 for an atomic layer by ALD deposition; para 21 for one atomic layer thick) of a second precursor material (Fig 4D, para 34-37) over a remaining portion of the first monolayer 410 within the trench. Re-claim 17, wherein the forming the first monolayer 410 comprises forming a first film layer  410 within the trench 404 in a self-limiting reaction (Fig 4B, para 32; para 27 for self-limiting reaction and para 16 for an atomic layer by ALD deposition; para 21 for one atomic layer thick).  Re-claim 18, wherein the partially removing the first monolayer comprises using a halide gas (para 33 and Fig 4C for partially removing by using a halogen gas including Cl2, HCl, etc.).  Re-claim 19, wherein the forming the second monolayer comprises forming a second film layer in a second self-limiting reaction (Fig 4D for the second monolayer reacting with the first monolayer to form a second layer 412; para 34-35; para 27 for self-limiting reaction and para 16 for an atomic layer by ALD deposition; para 21 for one atomic layer thick).  Re-claim 20, wherein the forming the second monolayer comprises forming a second film layer 414 over the first film layer 410, the second film layer 414 and the first film layer 410  comprising a same material (by repeating; Fig 4B, para 32, and para 20-26 for repeating of deposition of first and second precursors)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 2-3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Tapily (2019/0311947) taken with Cheng (2019/0172723). 
 Tapily teaches (at Figs 4A-4F; para 23-37; Figs 2A-2F, para 14-27) the method, as applied above to claims 1,6-9,11-13,16-20 above and fully repeated herein; wherein, Tapily teaches Re-claim 2 wherein the method comprises introducing the first precursor comprising silicon (para 26-27); Re-claim 3 for etching the first precursor product (410 in Fig 4B; and para 33 and Fig 4C for partially removing by using a halogen gas including Cl2, HCl); and Re-claim 5 for wherein the second precursor layer (Fig 4E for a second precursor layer 414, para 34-35, and para 20-26 for first and second precursors by repeating) is the same as the first precursor layer 410 (Fig 4B, para 32, and para 20-26 for first and second precursors by repeating).
Re-claims 2,3,5: As described above, Tapily already teaches the first precursor (claim 2) and etching the first precursor product (claim 3), wherein the second precursor is the same as the first precursor (claim 5) of silane. 
Re-claims 2,3,5:  Tapily thus does not mention the first precursor comprising silane (claim 2) and using hydrogen plasma to etch the first precursor product (claim 3), wherein the second precursor is the same as the first precursor (claim 5). 
However, Cheng ‘723 teaches (at Figs 2A-2E; paragraphs 22-46) a method for forming a silicon material in the trench by introducing a first precursor comprising silane (para 30; re-claim 2) by using ALD or PE-ALD deposition (para 30); etching the first precursor product 170/180 (Fig 2C, para 40-43) by using hydrogen plasma (para 41, re-claim 3); and forming a second precursor layer 172 (Figs 2D-2E; para 44-46) by repeating the steps (para 44), wherein the second precursor is the same as the first precursor (re-claim 5). 
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the method of Tapily to form the silicon film into the trench by employing the first precursor and the second precursor comprising silane for the silicon material of the first and second precursor layers and employing hydrogen plasma for etching the first precursor layer of silicon material, as taught by Cheng ‘723.  This is because of the desirability to form the silicon material in the trench, wherein hydrogen plasma has been proven in the semiconductor art as an effective chemical etchant for etching and removing a portion of the silicon material in a reliable manner, thereby improving the reliability of the method for forming the trench with silicon material.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tapily (2019/0311947) and Cheng (2019/0172723), as applied to claims 2-3,5 above, and further of  Pandey (9,865,456). 
 Tapily and Cheng ‘723 teach the method, as applied above to claims 1,2-3,5,6-9,11-13,16-20 above and fully repeated herein; wherein the relied references including Tapily and Cheng ‘723 teach wherein the second precursor is the same as the first precursor so as to form the silicon material in the trench by ALD deposition.  
Re-claim 4: As described above, the relied references including Tapily and Cheng ‘723 already teach forming the silicon material in the trench, but lacks employing the second precursor comprising ammonia (so as to form in the trench with an insulating material of silicon nitride).
However, Pandey teaches (at Fig 1; col 2, line 33 to col 10) employing the ALD deposition (col 4, lines 20-50) to form the insulating material of silicon nitride in the trench, by introducing the first precursor into the trench to form a first monolayer precursor product (col 5,lines 17-6), wherein the first precursor comprising silane (col 5, lines 17-60); and introducing the second precursor into the trench to form a second monolayer precursor layer on the first monolayer precursor product, wherein the second precursor comprising ammonia (col 6, lines 40-43,20-43) so as to form in the trench with the insulating material of the silicon nitride.100 (Fig 1, col 8, lines 45-67).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the relied references of Tapily and Cheng ‘723 by forming the insulating material comprising silicon nitride by employing the second precursor comprising ammonia, as taught by Pandey. This is because of the desirability to form in the trench with the insulating material of silicon nitride, which material is widely used in the manufacture of integrated circuit as a barrier insulating material and an etch-stop insulating material. 

Claims 10,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tapily (2019/0311947) taken with Cheng (2019/0172723). 
 Tapily teaches (at Figs 4A-4F; para 23-37; Figs 2A-2F, para 14-27) the method, as applied above to claims 1,6-9,11-13,16-20 above and fully repeated herein; wherein, Tapily teaches Re-claim 10 wherein the method comprises the monolayer of the second material (Fig 4D for the second monolayer reacting with the first monolayer to form a second layer 412; para 34-35 and para 16 for an atomic layer by ALD deposition, where the second precursor layer is reacted with the first precursor layer 410 to form a second layer 412; para 34-35); Re-claim 13 for wherein the second precursor layer (Fig 4E for a second precursor layer 414, para 34-35, and para 20-26 for first and second precursors by repeating) is the same as the first precursor layer 410 (Fig 4B, para 32, and para 20-26 for first and second precursors by repeating);  Re-claim 14 for etching the first precursor product (410 in Fig 4B; and para 33 and Fig 4C for partially removing by using a halogen gas including Cl2, HCl); and Re-claim 15, wherein the method comprises introducing the first precursor comprising silicon (para 26-27)
Re-claims 10,13-15: As described above, Tapily already teaches the monolayer of the second material (claim 10); employing the second precursor same as the first precursor layer (claim 12); etching of the first precursor layer by using halogen gas (claim 14); and forming the first precursor layer in the trench (claim 15).
Re-claims 10,13-15: Tapily thus does not mention the monolayer of the second material comprising silicon (claim 10); wherein the second precursor layer is same as the first precursor layer (claim 13, such as silicon); using hydrogen plasma for etching of the first precursor layer (claim 14); and forming the first precursor layer comprising  forming a first silicon layer (claim 15).
However, Cheng ‘723 teaches (at Figs 2A-2E; paragraphs 22-46) a method for forming a silicon layer in the trench by introducing the first precursor comprising silane (para 30; re-claim 10) by using ALD or PE-ALD deposition (para 30) and second precursor 172 (Figs 2D-2E; para 44-46) comprising silane for silicon material (para 30; re-claim 10) by repeating the steps (para 44) using ALD or PE-ALD deposition (para 30); wherein the second precursor layer is the same as the first precursor layer of silicon (re-claim 13); etching the first precursor layer 170/180 (Fig 2C, para 40-43) by using hydrogen plasma for etching silicon (para 41, re-claim 14); and wherein forming the first precursor layer comprising forming a first silicon layer 170 (Fig 2A, para 29-30; re-claim 15).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the method of Tapily to form the silicon film into the trench by employing the first precursor and the second precursor comprising silane for the silicon material of the first and second precursor layers and employing hydrogen plasma for etching the first precursor layer of silicon material, as taught by Cheng ‘723.  This is because of the desirability to form the silicon material in the trench, wherein hydrogen plasma has been proven in the semiconductor art as an effective chemical etchant for etching and removing a portion of the silicon material in a reliable manner, thereby improving the reliability of the method for forming the trench with silicon material.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822